DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a length" in line 2.  The antecedent basis for this limitation is confusing, since it was previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern, U.S. 5,562,720 (hereinafter Stern).
Regarding claim 1, Stern discloses (note figs. 2, 4a, and 10a-12) a device comprising: a shaft (formed by combination of ‘26’ and ‘10/40’) made of an electrically insulating material (balloon ‘10/40’ is necessarily composed of an electrically insulating material); axially-spaced RF electrodes (note fig. 4a; see abstract); a handle coupled to said shaft (note ‘124’ in figs. 10a-12); and ‘RF and electrical components’ (i.e., wires connecting handle to generator – see fig. 12) coupled to said handle and in electrical communication with the electrodes; wherein a ‘peripheral shape’ of said shaft (as defined above) is triangular with rounded corners (see figs. 4a and 12).
Regarding claim 3, Stern discloses (note figs. 4a-b) a device wherein said RF electrodes do not extend fully about an entire periphery of said shaft (as defined above).
Regarding claim 4, Stern discloses (note figs. 2, 4a, and 10a-12) a device wherein said ‘RF and electrical components’ are in electrical communication with said RF electrodes via flexible ‘cables’ (i.e., leads – note col. 7, line 39).
note figs. 4a and 8a-b) a device wherein a thermal sensor (44/108) is in thermal contact with one of said RF electrodes via a thermal pad (102) or a thermal grease (note col. 9, lines 36-64).
Regarding claim 7, Stern discloses (note fig. 4a) a device wherein one or more distal pairs of said RF electrodes are (necessarily) visually different than the rest of the RF electrodes.
Regarding claim 9, Stern discloses (see above; note abstract) a method utilizing the device of claim 1 in the claimed manner to necessarily cause ‘remodeling’ of collagen in a wall of the vagina (note col. 2, lines 25-40; col. 10, line 49; col. 12, line 7).  It should be noted that according to Oxford English Dictionary, “to remodel” has been defined as “to change the structure or form of something”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aujla, U.S. 2017/0156784 (hereinafter Aujla).
Regarding claims 1 and 2, Aujla discloses (note figs. 1-5) a device comprising: a shaft (14) made of an electrically insulating material (note paragraph 35); axially-spaced RF electrodes (‘20/22’ – note paragraphs 39-40); a handle (18) coupled to said shaft; and ‘RF and In re Dailey et al., 149 USPQ 47.
Regarding claim 3, Aujla discloses (see above) a device wherein said RF electrodes do not extend fully about an entire periphery of said shaft (note paragraph 51).
Regarding claim 4, Aujla discloses (see above) a device wherein said ‘RF and electrical components’ are in electrical communication with said RF electrodes via flexible ‘cables’ (i.e., lead wires – note paragraphs 35 and 40).
note figs. 1-5) a device wherein a thermal sensor (50/52) is in thermal contact with one of said RF electrodes
Regarding claim 7, Aujla discloses (note figs. 1-5) a device wherein one or more distal pairs of said RF electrodes are (necessarily) visually different than the rest of the RF electrodes (e.g., they are positioned distally of the remaining electrodes, and therefore they appear different from them).
Regarding claim 8, Aujla discloses (see above) a device having metallic, axially-spaced electrodes.  However, Aujla fails to explicitly disclose a device having the specifically-claimed material configuration.  It is well known in the art that these different electrode configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Aujla to comprise any of a variety of electrode configurations, including the specifically-claimed electrode material configuration.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the electrode materials accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern.
In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Stern discloses (see above) a device having metallic, axially-spaced electrodes.  However, Stern fails to explicitly disclose a device having the specifically-claimed material configuration.  It is well known in the art that these different electrode configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Stern to comprise any of a variety of electrode configurations, including the specifically-claimed electrode material configuration.  This is because this modification would In re Leshin, 125 USPQ 416.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aujla in view of Stern.
Regarding claim 6, Aujla discloses (see above) a device having thermal sensors in contact with thermal electrodes.  However, Aujla fails to explicitly disclose a device wherein the sensors are in thermal contact with the electrodes via a thermal pad or a thermal grease.  Stern teaches (note figs. 4a and 8a-b) a similar device having a thermal sensor (44/108) that is in thermal contact with an RF electrode via a thermal pad (102) or a thermal grease (note col. 9, lines 36-64).  It is well known in the art that these different coupling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Aujla so that the sensors are in thermal contact with the electrodes via a thermal pad or a thermal grease.  This is because this modification would have merely comprised a simple substitution of interchangeable coupling configurations in order to produce a predictable result (see MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794